Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-3 in the reply filed on 01/10/22 is acknowledged.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/22.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the limitation “wherein the dissolution rate is dissolved in an amount of 1 to 1.5 parts by weight based on 1 part by weight of the bone graft material”. However, the claim does not point to which dissolution rate it is referring to. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al. (US PG pub. 2016/0279287A1) in view of Kalpakchi et al. (US PG pub. 2019/0255216).
Bachert et al. teaches bone graft material and method of manufacturing the 
same, a flowable bone graft material including an inorganic composition comprising calcium phosphate having a particle size of about 100 µm to about 1,000µm, bioactive glass, and one or more biocompatible polymers comprising carboxymethyl cellulose and a fluid, see abstract. The material is porous, see [0033]. The material comprises collagen up to 90% of type I, see [0049]. The bone graft material comprises from about 40% to 80% of calcium phosphate, see [0066]. The weight ratio of bone glass material and polymer ranges from 50:30 to 62.5:25, see [0067]. The amount of polymer ranges from up to 40% by weight of polymer, see [0069].
Bachert et al. does not teach use of hydroxypropyl methyl cellulose as claimed.
Kalpakci et al. teaches implant to promote bone growth comprising bone matrix, alginate and a carrier, abstract. The reference teaches use of viscosity enhancing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized hydroxypropyl methylcellulose in place of carboxymethyl cellulose for making a bone graft material because substitution of one known polymer with another would have provided predictable results of obtaining a graft composition. Additionally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Since Bachert et al. teaches that the bone graft material comprises from about 40% to 80% of calcium phosphate, and wherein the weight ratio of bone glass material and polymer ranges from 50:30 to 62.5:25, and Kalpakchi et al. teaches the known amount of hydroxypropyl cellulose ranging from 0.1% to about 20%, it would have been within skill of an artisan to optimize the amount to form a bone graft material composition by performing experimental manipulation of the amount.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over (KR 101779377, Bioalpha Corporation, 2017; referred to as Bioalpha).
Bioalpha teaches a method of preparing a bone graft composition comprising a bone morphogenetic protein such as BMP-2, BMP-3, BMP-3b, BMP-4, BMP-5, BMP- 6, BMP-7, BMP-8, BMP-9, BMP-10, BMP-11, BMP-12, BMP-13, BMP-14, BMP-15, BMP-16, BMP-17, BMP-18 (see Bioalpha, page 6, paragraph 7), a gelation powder such as 
Bioalpha teaches that 25 to 75 parts by weight of the demineralized bone matrix (i.e. the bone grafting material) and 25 to 75 parts by weight of the gel-forming powder (i.e.  hydroxypropyl methylcellulose powder) is mixed (see Bioalpha, page 8, paragraph 5). The 25 to 75 parts of both the components, bone graft material and hydroxypropyl methyl cellulose provide various ratios which overlap with the claimed parts and thus create a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 16/925351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition
reaches a dissolution rate of 50% to 89% within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, and wherein the bone graft composition comprises the hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts by weight based on 1 part by weight of the bone graft material. The copending claims recite a bone graft composition with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution, when an osmotic pressure of the saline is set to 100% as a reference value, the bone graft composition comprising hydroxypropyl methylcellulose combined with the bone graft composition to maintain a shape in a bone defect portion and suitable for bone formation, wherein the bone graft solution is a mixture of 1 part by weight of a bone graft material containing hydroxypropyl methylcellulose and 0.5 to 2 parts by weight of a solvent, and the bone graft material containing hydroxypropyl methylcellulose is formed by mixing 1 part by weight of a bone graft material with 0.3 to 3 parts by weight of hydroxypropyl . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 16/927845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition
reaches a dissolution rate of 50% to 89% within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, and wherein the bone graft composition comprises the hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts by weight based on 1 part by weight of the bone graft material. The copending claims recite a bone graft composition which includes hydroxypropyl methylcellulose to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped 
The copending claims reciting bone graft composition comprising bone graft material and polymer hydroxypropyl methylcellulose reads on the claimed composition. The property would flow naturally to the bone graft composition since the components are same. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 17/024684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition
reaches a dissolution rate of 50% to 89% within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, and wherein the bone graft composition 
The copending claims recite a bone graft composition containing: a bone graft material; a thickener having an adhesive property; and hydroxypropyl methylcellulose as a crosslinking agent capable of bonding with each of the bone graft material and the thickener. The copending bone graft composition comprising bone graft material and polymer hydroxypropyl methylcellulose reads on the claimed composition. The open-ended comprising language of instant claims do not exclude reading thickener into the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 17/342569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a bone graft composition comprising: a bone graft material; and hydroxypropyl methylcellulose, wherein the hydroxypropyl methylcellulose combined with the bone graft composition
reaches a dissolution rate of 50% to 89% within 48 hours to secure for a space in the bone graft composition, into which blood can flow, wherein the hydroxypropyl methylcellulose combined with the bone graft composition reaches a dissolution rate of less than 89% within 48 hours to maintain the shape within the bone defect portion and to be aggregated during a medical procedure, and wherein the bone graft composition .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612